

116 S624 IS: Same Day Registration Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 624IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Ms. Klobuchar (for herself, Mr. Blumenthal, Mr. Booker, Mr. Brown, Mr. Coons, Ms. Cortez Masto, Mr. Durbin, Ms. Hirono, Mr. King, Mr. Markey, Mr. Menendez, Mr. Merkley, Ms. Smith, Mr. Tester, Mr. Van Hollen, and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to require States to provide for same day registration.
	
		1.Short
 titleThis Act may be cited as the Same Day Registration Act.
		2.Same day
			 registration
			(a)In
 generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended—
 (1)by redesignating sections 304 and 305 as sections 305 and 306, respectively; and
 (2)by inserting after section 303 the following new section:
					
						304.Same day
				registration
							(a)In
				general
 (1)RegistrationNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)(D)), each State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—
 (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)); and
 (B)to cast a vote in such election.
 (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
								(b)Eligible
 individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.
							(c)Effective
 dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office..
				(b)Conforming
			 amendments
 (1)Section 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and 304.
 (2)The table of contents of such Act is amended—
 (A)by redesignating the items relating to sections 304 and 305 as relating to sections 305 and 306, respectively; and
 (B)by inserting after the item relating to section 303 the following new item:
						Sec. 304. Same day
				registration..